Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  June 01, 2022 has been entered.
                                                 Status of the Application
2. Claims 10, 12-14, 16-17 , 19-22 and 24 33 are pending under examination. New claims 34-36 are added. Claims 1-9, 11, 15, 18 and 23 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  With reference to the rejection of claims 10, 12-14, 16-17 and 19-22 under 35 USC 102(a)(1) as being anticipated by Ririe, the Applicants’ arguments and the amendment have been fully considered and the rejection has been withdrawn in view of the amendment. 
4. The rejection of claims under 35 USC 103 as being unpatentable over Ririe et al. in view of Wittwer et al. has been withdrawn in view of the amendment. However,  Ririe et al. teach reducing the volume in the same one amplification zone by removing, expelling or purging a portion of the PCR reaction mixture out of the reaction blister (amplification zone) ( para 00181, claims 67-70) as recited in the amended claims and the reference is reapplied as follows.
Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-14, 16-17, 19-22 and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (WO2017/147085) in view of Wittwer et al. (US 2015/0118715).
     Ririe et al. teach a method of claim 10, 33, for performing polymerase chain reaction (PCR) comprising: thermocycling a PCR mixture having a first volume in one amplification zone (in a blister) of an amplification container for a first number of cycles, each of the first number of cycles comprising a first cycle time and two or three temperatures (para 00140-00144, 0138-00137, 00180-00181);
      reducing the volume of the PCR mixture in the same amplification zone to a second volume, the second volume being smaller than the first volume (para 00140-00144, 00180-00181, claims 67-70);
and thermocycling the second volume of PCR mixture in at least a portion of the amplification zone for a second number of cycles, each of the second number of cycles comprising a second cycle time, and two or more temperature   (00140-00144, 00180-00181, claims 67-70);
  further comprising performing an initial cycle prior to thermocycling for a first number of cycles, the initial cycle comprising an initial cycle time and  two or more temperatures (para 00140-00144, 00181, claims 67-70).
    With reference to claim 12, 35-36,  Ririe et al. teach the first volume of PCR mixture in the amplification zone is thermocycled in an instrument, the amplification zone heated by one or more heaters, further comprising reducing a thermal mass of the one or more heaters contemporaneous with or subsequent to reducing the volume of the PCR mixture to the second volume (para 0181, 00137-00144).
        With reference to claim 13, Ririe et al. teach further comprising forming the first volume of PCR mixture by mixing a sample comprising nucleic acids with a PCR master mix, wherein the PCR master mix is heated above the first annealing temperature prior to mixing (para 00180).
   With reference to claim 14 Ririe et al. teach that the sample is heated to at least 50°C prior to mixing the sample with the PCR master mix (para 00180). 
 With reference to claim 16-17, Ririe et al. teach the amplification zone includes two blisters and both thermocycling processes take place simultaneously in both blisters (para 00140-00144).
      Ririe et al. teach a method of claim 19,  for performing polymerase chain reaction (PCR), comprising: thermocycling a PCR mixture with a first volume in one amplification zone of an amplification container for at least a first cycle, the first cycle comprising a first cycle time (para 00180-00181, 00140-00144, claims 67-70);
    thermocycling for a second number of cycles, each of the second number of cycles in the amplification zone comprising a second cycle time and two or more temperatures (para 00180-00181, 00140-00144, claims 67-70);
 reducing the volume of the PCR mixture in the amplification zone to a second volume, the second volume being smaller than the first volume (para 00180-00181, 00140-00144, 67-70), and thermocycling for a third number of cycles in the amplification zone, each of the third number of cycles comprising a third cycle time and two or more temperatures (para 00180-00181, 00140-00144, claims 68-71).
             With reference to claim 20, Ririe et al. teach that the third cycle time is shorter than the second cycle time; (para 00180-00181, 00140-00144 claim 68). 
        With reference to claim 34, Ririe teach that reducing the volume is by expelling a portion of the PCR mixture leaving a reduced volume in the one amplification zone (para 00140-00144, 00181).
         Although Ririe disclose the thermocycling comprising first temperature zone and second temperature zone, first temperature zone hotter than the second temperature zone and thermocycling between two or more temperatures, hold time (para 0214-0218), Ririe et al. does not specifically disclose said thermocycling temperatures comprising first, second, third denaturation temperature, denaturation hold temperature, annealing temperature, and annealing hold temperature. 
         Wittwer et al. teach a rapid thermal cycle PCR method wherein the method comprises extreme two-step and three-step temperature cycles comprising first cycles and second cycles, each comprising denaturation temperature and denaturation hold time, annealing/extension temperature and annealing hold time that improves the efficiency of PCR wherein Wittwer et al. teach that the two-temperature step combines annealing /extension temperature, three-step keeps the annealing step and extension step separate with short holding time, that provides rapid annealing and rapid extension, increasing the PCR efficiency (para 0086-0087, 0076-0081, table 2-3, para 0129-0131).
              It would have been  prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the Ririe et al. with the rapid PCR thermal cycling conditions as taught by Wittwer et al. to improve the efficiency of the PCR method for analyzing a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the PCR processing of samples because Wittwer et al. explicitly taught rapid thermal cycling conditions comprising two-step and three-step temperature cycling that improve the efficiency and produce specific PCR products in a short time (para 0086-00087) and such a modification is considered obvious over the cited prior art. 


Nonstatutory Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp. 
Claims 10, 12-14, 16-17 , 19-22 , 24-36 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 875,026 (hereafter the ‘026). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims 1-12 of the patent ‘026, specifically the method steps comprising thermocycling a PCR mixture having a first volume in one amplification zone of an amplification container for a first number of cycles, reducing the volume of PCR mixture in the same one amplification zone to a second volume, thermocycling the second volume in at least a portion of the one amplification zone for a second number of cycles, reducing the volume of the PCR mixture to a third volume in the same one amplification zone and thermocycling third volume, and thermocycling the third volume in the claims 10, 12-14, 16-17 , 19-22  and 24-36 are within the scope of the claims 1-12 of the patent ‘026. Further, the claims in the patent ‘026 recite reducing the volume by expelling a portion of the PCR mixture from the reaction blister and amplifying the second volume in the same blister, which is within the scope of the claims  in the patent 026. Although the claims in the patent ‘026 disclose the thermocycling comprising first temperature zone and second temperature zone, first temperature zone hotter than the second temperature zone and thermocycling between two or more temperatures, the claims in the patent ‘026 does not specifically disclose said thermocycling temperatures comprising first, second, third denaturation temperature, denaturation hold temperature, annealing temperature, and annealing hold temperature.
Wittwer et al. teach a rapid thermal cycle PCR method wherein the method comprises extreme two-step and three-step temperature cycles comprising first cycles and second cycles, comprising denaturation temperature and denaturation hold time, annealing/extension temperature and annealing hold time that improves the efficiency of PCR wherein Wittwer et al. teach that the two-temperature step combines annealing /extension temperature, three-step keeps the annealing step and extension step separate with short holding time, that provides rapid annealing and rapid extension, increasing the PCR efficiency (para 0086-0087, 0076-0081, table 2-3, para 0129-0131).
It would have been  prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘026 with the rapid PCR thermal cycling as taught by Wittwer et al. to improve the efficiency of the PCR method for analyzing a sample. The ordinary person skilled in the art would have motivated to combine the method of the claims with the rapid PCR thermal cycling and have a reasonable expectation of success that the combination would improve the PCR processing of samples because Wittwer et al. explicitly taught rapid thermal cycling conditions comprising two-step and three-step temperature cycling with short hold time would improve the efficiency of PCR and produce specific PCR products in a short time (para 0086-00087) and such a modification is considered obvious over the cited prior art. Thus the claims are obvious over the claims in the patent ‘026.
                                                Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637